FILED
                           NOT FOR PUBLICATION                             MAR 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: BARRYNGTON EUGENE                         No. 12-60002
SEARCY,
                                                 BAP No. 11-1060
              Debtor,

                                                 MEMORANDUM*
BARRYNGTON EUGENE SEARCY,

              Appellant,

  v.

ADA COUNTY PROSECUTING
ATTORNEY’S OFFICE,

              Appellee.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Markell, Dunn, and Jury, Bankruptcy Judges, Presiding

                            Submitted March 4, 2014**
                                Portland, Oregon



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GOODWIN, TROTT, and W. FLETCHER, Circuit Judges.

      In 2009, Appellant Barryngton Eugene Searcy, who is serving a fixed life

sentence for first-degree murder and robbery, filed a Chapter 7 bankruptcy petition

and schedules with the United States Bankruptcy Court for the District of Idaho.

In his schedules, Searcy listed attorney’s fees awarded against him in the Ada

County District Court and the Idaho Court of Appeals pursuant to Idaho Code

§ 31-3220A after Searcy filed a frivolous civil suit against various state and county

employees.

      The bankruptcy court held that the attorney’s fee awards are excepted from

discharge pursuant to 11 U.S.C. §§ 523(a)(7) and (a)(17). Searcy appealed to the

Bankruptcy Appellate Panel of the Ninth Circuit (“BAP”), which affirmed the

bankruptcy court’s decision. We have jurisdiction pursuant to 28 U.S.C.

§ 158(d)(2)(A) and we affirm.

      Section 523(a)(17) excepts from discharge any debt

      for a fee imposed on a prisoner by any court for the filing of a case,
      motion, complaint, or appeal, or for other costs and expenses assessed
      with respect to such filing, regardless of an assertion of poverty by the
      debtor under subsection (b) or (f)(2) of section 1915 of title 28 (or a
      similar non-Federal law), or the debtor’s status as a prisoner, as
      defined in section 1915(h) of title 28 (or a similar non-Federal law).

11 U.S.C. § 523(a)(17).



                                         -2-
28 U.S.C. § 1915(f)(2) provides for the imposition of costs on prisoner litigants.

Section 31-3220A of the Idaho Code provides for the award of “reasonable costs

and attorney’s fees” if, inter alia, the court finds that any part of a prisoner

litigant’s action is frivolous. Idaho Code § 31-3220A(16).

      Attorney’s fees awards imposed under section 31-3220A are properly

considered “expenses assessed with respect to” the filing of Searcy’s case.

Because they were imposed under a non-federal law similar to 28 U.S.C.

§ 1915(f)(2), they are excepted from discharge under § 523(a)(17).

      Searcy asserts that in In re Hough, 239 B.R. 412 (B.A.P. 9th Cir. 1999), the

BAP expressly held that attorney’s fee awards do not fall within § 523(a)(17).

Searcy is correct that, in Hough, the BAP reversed a bankruptcy court’s

determination that attorney’s fees imposed under a different Idaho statute were

nondischargeable under § 523(a)(17). Id. at 416. But Hough was decided under a

previous version of § 523(a)(17), which only rendered nondischargeable debts for

“costs and expenses assessed . . . under § 1915(b) or (f) of title 28.” Id. at 413.

The Bankruptcy Abuse and Consumer Protection Act of 2005, Pub. L. No. 109-8,

§ 301, 119 Stat. 23, 75, amended § 523(a)(17) to add the “similar non-Federal

statute” language. Thus, Searcy’s reliance on Hough is misplaced.




                                           -3-
      Since we conclude that the attorney’s fee awards are excepted from

discharge under § 523(a)(17), we need not address whether the awards would also

be nondischargeable under § 523(a)(7).

      AFFIRMED.




                                         -4-